UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 12-6383


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

THOMAS GARRETT WATSON,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro.   N. Carlton Tilley,
Jr., Senior District Judge. (1:05-cr-00327-NCT-1)


Submitted:   July 26, 2012                 Decided:   August 1, 2012


Before MOTZ, DAVIS, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Thomas Garrett Watson, Appellant Pro Se.            Robert Michael
Hamilton, Assistant United States Attorney,      Greensboro, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Thomas    Garrett          Watson    appeals       the     district     court’s

order denying his 18 U.S.C. § 3582(c)(2) (2006) motion to reduce

his sentence pursuant to Amendment 750 to the U.S. Sentencing

Guidelines      Manual       (2011).         We     have    reviewed         the    record    and

conclude       the    district        court       properly        found      it    lacked    the

authority to reduce Watson’s sixty-month sentence, which was the

statutory mandatory minimum.                      See United States v. Munn, 595

F.3d    183,    186     (4th       Cir.    2010)     (explaining          that     this     court

reviews de novo the district court’s “conclusion on the scope of

its legal authority under § 3582(c)(2)”); see also Dillon v.

United   States,        __    U.S.    __,     130    S.     Ct.   2683,      2690–92      (2010)

(clarifying that § 3582(c)(2) does not authorize a resentencing,

but rather permits a sentence reduction within the narrow bounds

established      by     the    Sentencing          Commission).           Accordingly,         we

affirm for the reasons stated by the district court.                                See United

States   v.     Watson,       No.    1:05–cr–00327-NCT–1            (M.D.N.C.         Feb.    21,

2012).     Further, we deny Watson’s motion for the appointment of

counsel.       We dispense with oral argument because the facts and

legal    contentions         are     adequately       presented         in    the    materials

before   the     court       and     argument       would    not    aid      the    decisional

process.

                                                                                      AFFIRMED



                                               2